Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 includes limitations including first and second cover portions covering first and second terminal assemblies respectively; wherein the cover portions are different shapes when viewed from above.
The closest prior art to Makino does not teach distinct cover portions of differing shapes for each terminal 21 as argued by applicant. As seen in FIG. 9-10 of Makino, the housing 124 does not include two terminal cover portions of differing shape, but rather a single symmetrical shape (in particular FIG. 10).

Claim 7 includes limitations requiring a partition wall separating the second power line guide from the first terminal, such that the partition wall serves as both a part of a side of the second guide and a side of the first terminal protector.
The closest prior art to Makino does not teach a wall within housing 124 such that the second guide path (indicated in annotated FIG. 9 above) shares a partition with the first terminal protector (see annotated FIG. 9-10 above). Makino teaches that the second guide and the first protector are both located in the same portion of the housing 124 and not separated by a partition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746